DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks, filed 6 January 2022 are noted with appreciation. 
Claims 1, 3-7, 10-13, and 15-17 remain pending.
Election/Restrictions
The restriction requirement mailed 29 April 2021 is moot in view of Applicant’s cancelation of non-elected claims 18-20.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 January 2022 was filed after the mailing date of the non-final Office action on 6 October 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Primary Examiner.
The Primary Examiner has attached hereto English-language translations of the disclosures of those documents in the IDS that do not have English-language equivalents.
The Primary Examiner further notes that CN 107086010 A is equivalent to US 10,744,737 B2; CN 109360845 A is equivalent to US 2020/0136080 A1; and CN 110176184 
 Response to Arguments
The objection(s) and rejection(s) set forth in the non-final Office action mailed 6 October 2021 are withdrawn in view of the amendment.
   EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 3 (Currently Amended)	The method for fabricating the display panel according to claim 1, wherein the spacer layer comprises the carbonized layer formed by oxidizing the organic layer by irradiating with the laser.

Claim 5 (Currently Amended)	The method for fabricating the display panel according to claim 1, wherein the organic layer covers [[an]] the entirety of the first flexible layer or only covers the part of the first flexible layer in the bending area.

Claim 10 (Currently Amended)	The method for fabricating the display panel according to claim 7, wherein the spacer layer comprises the carbonized layer formed by oxidizing the organic layer by irradiating with the laser.

Claim 13 (Currently Amended)	The method for fabricating the display panel according to claim 7, wherein the organic layer covers [[an]] the entirety of the first flexible layer or only covers the part of the first flexible layer in the first bending area.

Reasons for Allowance
Claims 1, 3-7, 10-13, and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The reasons for allowance remain the same as set forth under this heading in the prior Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
20 January 2022